Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 1-4 and 7-8 are pending.
Claims 5 and 6 are canceled.
Claim(s) 1-4 and 7-8 are rejected.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/06/2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/05/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Response to Amendment
This Office Action is responsive to the RCE filed on 12/06/2021.
Claims 1, 4, 7, and 8 are amended. Accordingly, the amended claims are being fully considered by the examiner.
Claim Rejections - 35 USC § 112
35 U.S.C. 112(b)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 4 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 4:
	Claim 4 recites “the menu of service for a break further includes provision of acoustic data, provision of image data, and provision of news data selected” in lines 3-4. The claim limitations doesn’t clearly describe if “provision” data are already selected by user (e.g.; selected by the user), or can be selected by user (e.g.; selectable by the user). The sentence is incomplete and unclear.
	For the examination purpose, in broadest reasonable interpretation, the above described limitation is construed as, “the menu of service for a break further includes provision of acoustic data, provision of image data, and provision of news data selectable by the user ”
	Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) claims 1-3, 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoyt et al. (US20160183687A1) [hereinafter Hoyt], and further in view of Chan et al. (US20160264131A1) [hereinafter Chan], Heinrich et al. (US20180229674A1) [hereinafter Heinrich], Bhasin et al. (US20180009288A1) [hereinafter Bhasin] and Buttolo et al. (US20160257198A1) [hereinafter Buttolo].
Claim 1 (amended):
	Regarding claim 1, Hoyt discloses, “A work support system comprising:” [See the work support system 100 as shown in figure 1: “FIG. 1 shows an example OPS 100. The example OPS 100 is a task chair. However, other OPS types may be used in conjunction with the architectures and techniques described below. Many of the structural elements and functionalities (e.g., actuators) described below for the OPS 100 are optional, but may be included in support of sensing and feedback capabilities described further below.” (¶29)… “The system may also be applied in workplace environments outside offices. In some cases, the system may be applied in environments such as automobiles” (¶93)];
	“a judging unit configured to judge whether a user needs a break on a basis of” “user information relating to the user” [See the judging system monitors the user/worker and determines if the user/worker needs break based on the monitored data: “The system may determine actionable observations based on sensor and application data.” “an observation may include identification of a time in which a down period in an operator's schedule exists. The system may send a notification to the operator to encourage the operator to take a break during the down period” “The system may also remind you not to take a break when meetings are upcoming.” “the system may identify a signature indicating an operator may be planning to take a break soon (e.g., motion in chair, habitual information, clearing a to-do-list in an application, and/or other activity). In response, the system may encourage the operator to delay the break to a more appropriate time. The content of a meeting may also affect break timing and content. For example, a walking break may be recommended by the system before a phone-call based meeting, because the operator may not necessarily walk to the meeting.” (¶71)];
	“wherein the user is executing predetermined work different from driving” [See the user is executing office work (e.g.; work that’s different than driving): “The system may also remind you not to take a break when meetings are upcoming.” “the system may identify a signature indicating an operator may be planning to take a break soon (e.g., motion in chair, habitual information, clearing a to-do-list in an application, and/or other activity). In response, the system may encourage the operator to delay the break to a more appropriate time. The content of a meeting may also affect break timing and content. For example, a walking break may be recommended by the system before a phone-call based meeting, because the operator may not necessarily walk to the meeting.” (¶71)];
	user is executing work “within a first mobile body which is an autonomously traveling” mobile body [See the OPS 100 includes the mobile body 101 that can autonomously travel: “The station 103 may include a charging station for the mobile portion 101. The mobile portion may use motive systems to travel to the charging station during periods of non-use. In some cases, charging arms or other extenders may fold out from the mobile portion 101 or charging station to charge the mobile portion during periods of non-use.” (¶30)… “The system may also be applied in workplace environments outside offices. In some cases, the system may be applied in environments such as automobiles” (¶93)];
	“a managing unit configured to, when it is judged that the user needs a break, notify the user” [See when the system judges that user needs a break (e.g.; determine that user experienced long sedentary period, long physical activity, stressful period) then the system notifies the user (e.g.; encourage the user): “the system may encourage an extended break after a long sedentary period. Alternatively, the system may encourage a sedentary break after a long physically active or stressful period.” (¶73)], but doesn’t explicitly disclose, “a judging unit configured to judge whether a user needs a break on a basis of a degree of fatigue of the user determined based on user information relating to the user,” “the user is executing predetermined work different from driving within a first mobile body which is an autonomously traveling vehicle;” “a managing unit configured to, when it is judged that the user needs a break, notify the user of a menu of service for a break that changes an environment within the first mobile body to an environment state which is different from an environment state during execution of the predetermined work and can be provided wherein, the menu of service for a break includes controls for at least one of: lighting within the first mobile body, daylighting, and a view from the first mobile body.”
	However, Chan disclose, “wherein the user is executing predetermined work different from driving within a first mobile body which is an autonomously traveling vehicle;” [See the user (e.g.; occupant passenger who doesn’t drive the car) is within a mobile body that is an autonomous traveling vehicle: “The occupant type may include,” “a passenger,” “A passenger refers to a rider in the vehicle who may control certain vehicle features, such as an entertainment system and a heating/air conditioning system and not others (e.g., driving controls, such as the brake pedal).” (¶41)… “The occupant data may be acquired” “implicitly, where” “implicitly refers to one or more sensors detecting and acquiring the data. The occupant data provides an indication of discomfort” “for one or more occupants.” (¶19)];
	“a managing unit configured to, when it is judged that the user needs a break, notify the user of a menu of service for a break” “can be provided via the first mobile body, and instruct the first mobile body to provide predetermined service selected from the menu by the user to the user” [See when the system determines that the user/passenger needs a break (e.g.; occupant feels discomfort and needs a service), the system notifies the user of a menu of service for a break provided via a user interface (e.g.; generated output with a selectable list of commands provided to an occupant, via input/output device 110), and then the user selects a service (e.g.; “receiving” “occupant data (602).” “An output based on” “the occupant data” “is generated (603).” “processing circuit 150, generates the output. The output includes, but is not limited to:” “a proposed vehicle operation command;” “a proposed vehicle operation command based on the discomfort detected; etc. One or more of the generated outputs may then be provided to an occupant of the vehicle (604).” (¶61)… “A response to the output is received (605).” “processing circuit 150 receives the response to the output. The response may be structured to control a vehicle operating parameter.” “the response” “include a vehicle operation command,” “a modification to a generated vehicle operation command, and an acceptance to a generated vehicle operation command. Processing circuit 150 may also receive an input to select to view or to generate one or more of the outputs above. This input may be received via input/output device 110.” (¶62)], but doesn’t explicitly disclose, “a judging unit configured to judge whether a user needs a break on a basis of a degree of fatigue of the user determined based on user information relating to the user,” “a menu of service” “that changes an environment within the first mobile body to an environment state which is different from an environment state during execution of the predetermined work” “instruct the first mobile body to provide predetermined service selected from the menu by the user to the user” wherein, the menu of service for a break includes controls for at least one of: lighting within the first mobile body, daylighting, and a view from the first mobile body.”
	However, Heinrich disclose, “a judging unit configured to judge whether a user needs a break on a basis of a degree of fatigue of the user determined based on user information relating to the user,” [See the system detects if the passenger/user needs a break on the basis of degree/level of fatigue of the user (e.g.; level of fatigue such as level of sleepiness/drowsiness/stress) based on user information (e.g.; monitored user information such as breathing, moods, sleep patterns, activity level etc.): “The Vital Signs Camera, with its unobtrusive pulse and breathing rate capabilities, enables tracking of moods, sleep patterns, and activity levels, and can be used to help detect” “passenger drowsiness (e.g., sleepiness levels), stress, and attention levels.” (¶29)], but doesn’t explicitly disclose, “a menu of service” “that changes an environment within the first mobile body to an environment state which is different from an environment state during execution of the predetermined work” “instruct the first mobile body to provide predetermined service selected from the menu by the user to the user” “wherein, the menu of service for a break includes controls for at least one of: lighting within the first mobile body, daylighting, and a view from the first mobile body.”
	However, Bhasin disclose, “a menu of service” “that changes an environment within the first mobile body to an environment state which is different from an environment state during execution of the predetermined work” “instruct the first mobile body to provide predetermined service selected from the menu by the user to the user” [See the menu services provided to the user, where user selects an option that changes “The user input device may enable the selection of the first climate control mode, second climate control mode, or additional climate control modes by the user.” (¶10)… “generating conditioned air; providing the conditioned air to a first vent unit in response to selection of a first climate control mode via a user input device by a user; and providing the conditioned air to the first vent unit and a second vent unit in response to selection of a second climate control mode via the user input device by the user.” (¶17)], but doesn’t explicitly disclose, “wherein, the menu of service for a break includes controls for at least one of: lighting within the first mobile body, daylighting, and a view from the first mobile body.”
	However, Buttolo disclose, “wherein, the menu of service for a break includes controls for at least one of: lighting within the first mobile body, daylighting, and a view from the first mobile body.” [Examiner notes that claim requires controls for only one of 1. lighting within the first mobile body, 2. daylighting, or 3. a view from the first mobile body. Buttolo teaches: See the menu of services provided to the user including control for lighting within the mobile body/car (e.g.; automatically display in-depth interface for control of the lights): “a user may reach for a light switch within the vehicle cabin,” “as the user approaches the light switch, his or her mobile device may be configured to automatically display a more in-depth interface for the light switch” “enable the user to setup additional lighting features, such as tone, mood, intensity, etc.,” (¶16)… “the user may utilize their mobile device 152 to invoke interior lights of all interior lights, but at a low intensity level.” “aggregation of the user interface definition 402 may be performed by the in-vehicle components 206, such that the aggregated user interface definition 402 may be communicated to the personal device by the specific in-vehicle component 206 requesting for the user's device to display a user interface.” (¶53)… “the user may utilize the personal device to invoke interior lights of all interior lights, but at a low intensity level. After operation 620, control passes to operation 614.” (¶74)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the mobile body of autonomously traveling vehicle where the user is situated, and combined the capability of instructing the mobile body to provide predetermined service to the user when it determines that the user needs predetermined service, where the predetermined service is changing the environment state to an environment state that is different than the environment state when the user was performing a predetermined work taught by Chan, and combined the capability of judging if the user needs a break on the basis of fatigue of the user based on monitoring information related to the user, and capability of instructing the mobile body to provide predetermined service to the user when the system judged that the user needs a break, where the predetermined service is a service that alleviates fatigue of the user taught by Heinrich, and combined the capability of providing a menu of service that changes the environment state from an older environmental state to a newer environmental state, and based on the user selection, the mobile body provides a predetermined service taught by Bhasin, and combined the capability of providing the menu of services to the user including control for lighting within the mobile body/car (e.g.; automatically display in-depth interface for control of the lights) taught by Buttolo [Chan: “the processing circuit, in conjunction with the occupant monitoring system, operates to relieve discomfort from the occupants of a self-driving vehicle.” (¶19)], and in order to accurately interpret the measured parameters related to the user to determine the level of fatigue  [Heinrich: “The memory 44 may also include user data, including weight, height, age, gender, goals, body mass index (BMI) that may be used by the microcontroller executing executable code to accurately interpret the measured parameters.” (¶50)… “help detect driver and/or passenger drowsiness (e.g., sleepiness levels), stress,” (¶29)], and in order to present the election option to the user in a manner so that the user can easily understand the operation of each climate control [Bhasin: “climate control mode may be illustrated in any suitable manner so that the user can understand the operation of each climate control.” (¶65)], and in order to allow the user to seamlessly/easily control the surrounding work environment to meet their comfort level [Buttolo: “allow vehicle occupants to seamlessly interact with their vehicle or with any other framework-enabled vehicle” (¶15)].

Claim 2:
	Regarding claim 2, Hoyt, Heinrich, Bhasin, Buttolo, and Chan disclose all the elements of claim 1.
Regarding claim 2, Hoyt further discloses, “wherein the user information includes at least biological information acquired from the user who is executing work within the first mobile body.” [See the user information is collected where the user information include biological information such as image data: “Signatures may include virtually any reoccurring set of observable phenomena that may be used to identify a particular individual, group of individuals, behavior, mental state, and/or other attribute. For example, identifiable motion patterns, radio frequency identification (RFID) tags, a gate while walking, facial images, fingerprints, gestures, daily routines or other habits, biometric data, location data, smartphone or device data, job description, and or other identifiable data.” (¶66)].

Claim 3:
	Regarding claim 3, Hoyt, Heinrich, Bhasin, Buttolo, and Chan disclose all the elements of claims 1-2.
	Regarding claim 3, Hoyt further discloses, “wherein the user information includes acquired time,” [See the user information is detected by the system and the user information includes acquired time information (e.g.; time measured): “a seating senor may be 2 in×1 in×3/4 in and have sensors capable of measuring” “time,” (¶56)];
	“the biological information includes an image acquired from the user,” [See the user information is collected where the user information include biological information such as image data: “Signatures may include virtually any reoccurring set of observable phenomena that may be used to identify a particular individual, group of individuals, behavior, mental state, and/or other attribute. For example, identifiable motion patterns, radio frequency identification (RFID) tags, a gate while walking, facial images, fingerprints, gestures, daily routines or other habits, biometric data, location data, smartphone or device data, job description, and or other identifiable data.” (¶66)], but doesn’t explicitly disclose, “the judging unit determines the degree of fatigue of the user on a basis of at least one of the number of times of occurrence of a biological phenomenon in the acquired biological information per unit period and a proportion of a work period which is determined from the image in an elapsed time period.”
	However, Heinrich disclose, “the judging unit determines the degree of fatigue of the user on a basis of at least one of the number of times of occurrence of a biological phenomenon in the acquired biological information per unit period and a proportion of a work period which is determined from the image in an elapsed time period.” [Examiner notes that claim requires only one of at least one of 1. the number of times of occurrence of a biological phenomenon in the acquired biological information per unit period and 2. a proportion of a work period which is determined from the image in an elapsed time period. Heinrich teaches the system detects the level of fatigue based on occurrence of biological phenomenon number of times per unit period (e.g.; pulse rate and breathing rate, number of times pulse and breathing occurs per unit period): “The Vital Signs Camera, with its unobtrusive pulse and breathing rate capabilities, enables tracking of” “activity levels, and can be used to help detect” “passenger drowsiness (e.g., sleepiness levels), stress,” (¶29)… “the sensors 38 may measure one or more (physiological) parameters” “One or more of these parameters may be analyzed by the sensor measurement module 48.” “raw data and/or derived data corresponding to one or more of the parameters is communicated to the vehicle processing unit 12 (FIG. 1), which analyzes the parameters and identifies the user and/or determines vehicle parameters to adjust based on these parameters.” (¶35)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the above described teachings of Heinrich with the system taught by Hoyt, Heinrich, Bhasin, Buttolo, and Chan as described above in claim 2. A person of ordinary skill in the work support system field would have been motivated to make such combination for the same reasons as described above in claim 1.

Claim 7 (amended):
	Regarding claim 7, Hoyt discloses, “An information processing method to be executed by a computer, comprising:” [See the method: “a method of determining a posture of a user sitting in a chair.” “method includes detecting, by a plurality of sensors coupled to the chair, a physical force imparted by the user on the chair, and generating, by each of the plurality of sensors, an output signal indicative of the physical force. The method also includes receiving, by a processor coupled to the plurality of sensors, the output signals generated by the plurality of sensors, and determining, by the processor, a current posture of the user sitting in the chair based on at least of one of the output signals received by the processor.” (¶4)… “The system may also be applied in workplace environments outside offices. In some cases, the system may be applied in environments such as automobiles” (¶93)];
	“a step of judging whether a user needs a break on a basis of” “user information relating to the user” [See the judging system monitors the user/worker and determines if the user/worker needs break based on the monitored data: “The system may determine actionable observations based on sensor and application data.” “an observation may include identification of a time in which a down period in an operator's schedule exists. The system may send a notification to the operator to encourage the operator to take a break during the down period” “The system may also remind you not to take a break when meetings are upcoming.” “the system may identify a signature indicating an operator may be planning to take a break soon (e.g., motion in chair, habitual information, clearing a to-do-list in an application, and/or other activity). In response, the system may encourage the operator to delay the break to a more appropriate time. The content of a meeting may also affect break timing and content. For example, a walking break may be recommended by the system before a phone-call based meeting, because the operator may not necessarily walk to the meeting.” (¶71)];
	“wherein the user is executing predetermined work different from driving” [See the user is executing office work (e.g.; work that’s different than driving): “The system may also remind you not to take a break when meetings are upcoming.” “the system may identify a signature indicating an operator may be planning to take a break soon (e.g., motion in chair, habitual information, clearing a to-do-list in an application, and/or other activity). In response, the system may encourage the operator to delay the break to a more appropriate time. The content of a meeting may also affect break timing and content. For example, a walking break may be recommended by the system before a phone-call based meeting, because the operator may not necessarily walk to the meeting.” (¶71)];
	user is executing work “within a first mobile body which is an autonomously traveling” mobile body [See the OPS 100 includes the mobile body 101 that can autonomously travel: “The station 103 may include a charging station for the mobile portion 101. The mobile portion may use motive systems to travel to the charging station during periods of non-use. In some cases, charging arms or other extenders may fold out from the mobile portion 101 or charging station to charge the mobile portion during periods of non-use.” (¶30)… “The system may also be applied in workplace environments outside offices. In some cases, the system may be applied in environments such as automobiles” (¶93)];
	“a step of, when it is judged that the user needs a break, notifying the user” [See when the system judges that user needs a break (e.g.; determine that user experienced long sedentary period, long physical activity, stressful period) then the system notifies the user (e.g.; encourage the user): “the system may encourage an extended break after a long sedentary period. Alternatively, the system may encourage a sedentary break after a long physically active or stressful period.” (¶73)], but doesn’t explicitly disclose, “a step of judging whether a user needs a break on a basis of a degree of fatigue of the user determined based on user information relating to the user,” “the user is executing predetermined work different from driving within a first mobile body which is an autonomously traveling vehicle;” “a step of, when it is judged wherein, the menu of service for a break includes controls for at least one of: lighting within the first mobile body, daylighting, and a view from the first mobile body.”
	However, Chan disclose, “the user is executing predetermined work different from driving within a first mobile body which is an autonomously traveling vehicle;” [See the user (e.g.; occupant passenger who doesn’t drive the car) is within a mobile body that is an autonomous traveling vehicle: “The occupant type may include,” “a passenger,” “A passenger refers to a rider in the vehicle who may control certain vehicle features, such as an entertainment system and a heating/air conditioning system and not others (e.g., driving controls, such as the brake pedal).” (¶41)… “The occupant data may be acquired” “implicitly, where” “implicitly refers to one or more sensors detecting and acquiring the data. The occupant data provides an indication of discomfort” “for one or more occupants.” (¶19)];
	“a step of, when it is judged that the user needs a break, notifying the user of a menu of service for a break” “can be provided via the first mobile body, and instructing the first mobile body to provide predetermined service selected from the menu by the user to the user” [See when the system determines that the user/passenger needs a break (e.g.; occupant feels discomfort and needs a service), the system notifies the user of a menu of service for a break provided via a user interface (e.g.; generated output “receiving” “occupant data (602).” “An output based on” “the occupant data” “is generated (603).” “processing circuit 150, generates the output. The output includes, but is not limited to:” “a proposed vehicle operation command;” “a proposed vehicle operation command based on the discomfort detected; etc. One or more of the generated outputs may then be provided to an occupant of the vehicle (604).” (¶61)… “A response to the output is received (605).” “processing circuit 150 receives the response to the output. The response may be structured to control a vehicle operating parameter.” “the response” “include a vehicle operation command,” “a modification to a generated vehicle operation command, and an acceptance to a generated vehicle operation command. Processing circuit 150 may also receive an input to select to view or to generate one or more of the outputs above. This input may be received via input/output device 110.” (¶62)], but doesn’t explicitly disclose, “a step of judging whether a user needs a break on a basis of a degree of fatigue of the user determined based on user information relating to the user,” “a menu of service” “that changes an environment within the first mobile body to an environment state which is different from an environment state during execution of the predetermined work” “instructing the first wherein, the menu of service for a break includes controls for at least one of: lighting within the first mobile body, daylighting, and a view from the first mobile body.”
	However, Heinrich disclose, “a step of judging whether a user needs a break on a basis of a degree of fatigue of the user determined based on user information relating to the user,” [See the system detects if the passenger/user needs a break on the basis of degree/level of fatigue of the user (e.g.; level of fatigue such as level of sleepiness/drowsiness/stress) based on user information (e.g.; monitored user information such as breathing, moods, sleep patterns, activity level etc.): “The Vital Signs Camera, with its unobtrusive pulse and breathing rate capabilities, enables tracking of moods, sleep patterns, and activity levels, and can be used to help detect” “passenger drowsiness (e.g., sleepiness levels), stress, and attention levels.” (¶29)], but doesn’t explicitly disclose, “a menu of service” “that changes an environment within the first mobile body to an environment state which is different from an environment state during execution of the predetermined work” “instructing the first mobile body to provide predetermined service selected from the menu by the user to the user” “wherein, the menu of service for a break includes controls for at least one of: lighting within the first mobile body, daylighting, and a view from the first mobile body.”
	However, Bhasin disclose, “a menu of service” “that changes an environment within the first mobile body to an environment state which is different from an environment state during execution of the predetermined work” “instructing the first [See the menu services provided to the user, where user selects an option that changes the environment state from an older environmental state to a newer environmental state, and based on the user selection, the mobile body provides a predetermined service: “The user input device may enable the selection of the first climate control mode, second climate control mode, or additional climate control modes by the user.” (¶10)… “generating conditioned air; providing the conditioned air to a first vent unit in response to selection of a first climate control mode via a user input device by a user; and providing the conditioned air to the first vent unit and a second vent unit in response to selection of a second climate control mode via the user input device by the user.” (¶17)], but doesn’t explicitly disclose, “wherein, the menu of service for a break includes controls for at least one of: lighting within the first mobile body, daylighting, and a view from the first mobile body.”
	However, Buttolo disclose, “wherein, the menu of service for a break includes controls for at least one of: lighting within the first mobile body, daylighting, and a view from the first mobile body.” [Examiner notes that claim requires controls for only one of 1. lighting within the first mobile body, 2. daylighting, or 3. a view from the first mobile body. Buttolo teaches: See the menu of services provided to the user including control for lighting within the mobile body/car (e.g.; automatically display in-depth interface for control of the lights): “a user may reach for a light switch within the vehicle cabin,” “as the user approaches the light switch, his or her mobile device may be configured to automatically display a more in-depth interface for the light switch” “enable the user to setup additional lighting features, such as tone, mood, intensity, etc.,” (¶16)… “the user may utilize their mobile device 152 to invoke interior lights of all interior lights, but at a low intensity level.” “aggregation of the user interface definition 402 may be performed by the in-vehicle components 206, such that the aggregated user interface definition 402 may be communicated to the personal device by the specific in-vehicle component 206 requesting for the user's device to display a user interface.” (¶53)… “the user may utilize the personal device to invoke interior lights of all interior lights, but at a low intensity level. After operation 620, control passes to operation 614.” (¶74)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the mobile body of autonomously traveling vehicle where the user is situated, and combined the capability of instructing the mobile body to provide predetermined service to the user when it determines that the user needs predetermined service, where the predetermined service is changing the environment state to an environment state that is different than the environment state when the user was performing a predetermined work taught by Chan, and combined the capability of judging if the user needs a break on the basis of fatigue of the user based on monitoring information related to the user, and capability of instructing the mobile body to provide predetermined service to the user when the system judged that the user needs a break, where the predetermined service is a service that alleviates fatigue of the user taught by Heinrich, and combined the capability of providing a menu of service that changes the environment state from an older environmental state to a newer environmental state, and based on the user selection, the mobile body provides a Bhasin, and combined the capability of providing the menu of services to the user including control for lighting within the mobile body/car (e.g.; automatically display in-depth interface for control of the lights) taught by Buttolo with the method taught by Hoyt as discussed above. A person of ordinary skill in the work support system field would have been motivated to make such combination in order to provide a comfortable working environment inside/for the autonomous mobile body [Chan: “the processing circuit, in conjunction with the occupant monitoring system, operates to relieve discomfort from the occupants of a self-driving vehicle.” (¶19)], and in order to accurately interpret the measured parameters related to the user to determine the level of fatigue  [Heinrich: “The memory 44 may also include user data, including weight, height, age, gender, goals, body mass index (BMI) that may be used by the microcontroller executing executable code to accurately interpret the measured parameters.” (¶50)… “help detect driver and/or passenger drowsiness (e.g., sleepiness levels), stress,” (¶29)], and in order to present the election option to the user in a manner so that the user can easily understand the operation of each climate control [Bhasin: “climate control mode may be illustrated in any suitable manner so that the user can understand the operation of each climate control.” (¶65)], and in order to allow the user to seamlessly/easily control the surrounding work environment to meet their comfort level [Buttolo: “allow vehicle occupants to seamlessly interact with their vehicle or with any other framework-enabled vehicle” (¶15)].


Claim 8 (amended):
	Regarding claim 8, Hoyt discloses, “A non-transitory computer readable storage medium that stores a program causing a computer to execute:” [See the non-transitory storage medium stored with a program causing a computer to execute: “The circuitry may further include or access instructions for execution by the circuitry. The instructions may be stored in a tangible storage medium that is other than a transitory signal,” “A product, such as a computer program product, may include a storage medium and instructions stored in or on the medium, and the instructions when executed by the circuitry in a device may cause the device to implement any of the processing described above or illustrated in the drawings.” (¶129)… “The method also includes receiving, by a processor coupled to the plurality of sensors, the output signals generated by the plurality of sensors, and determining, by the processor, a current posture of the user” (¶4)… “The system may also be applied in workplace environments outside offices. In some cases, the system may be applied in environments such as automobiles” (¶93)];
	“a step of judging whether a user needs a break on a basis of” “user information relating to the user” [See the judging system monitors the user/worker and determines if the user/worker needs break based on the monitored data: “The system may determine actionable observations based on sensor and application data.” “an observation may include identification of a time in which a down period in an operator's schedule exists. The system may send a notification to the operator to encourage the operator to take a break during the down period” “The system may also remind you not to take a break when meetings are upcoming.” “the system may identify a signature indicating an operator may be planning to take a break soon (e.g., motion in chair, habitual information, clearing a to-do-list in an application, and/or other activity). In response, the system may encourage the operator to delay the break to a more appropriate time. The content of a meeting may also affect break timing and content. For example, a walking break may be recommended by the system before a phone-call based meeting, because the operator may not necessarily walk to the meeting.” (¶71)];
	“wherein the user is executing predetermined work different from driving” [See the user is executing office work (e.g.; work that’s different than driving): “The system may also remind you not to take a break when meetings are upcoming.” “the system may identify a signature indicating an operator may be planning to take a break soon (e.g., motion in chair, habitual information, clearing a to-do-list in an application, and/or other activity). In response, the system may encourage the operator to delay the break to a more appropriate time. The content of a meeting may also affect break timing and content. For example, a walking break may be recommended by the system before a phone-call based meeting, because the operator may not necessarily walk to the meeting.” (¶71)];
	user is executing work “within a first mobile body which is an autonomously traveling” mobile body [See the OPS 100 includes the mobile body 101 that can autonomously travel: “The station 103 may include a charging station for the mobile portion 101. The mobile portion may use motive systems to travel to the charging station during periods of non-use. In some cases, charging arms or other extenders may fold out from the mobile portion 101 or charging station to charge the mobile portion during periods of non-use.” (¶30)… “The system may also be applied in workplace environments outside offices. In some cases, the system may be applied in environments such as automobiles” (¶93)];
	“a step of, when it is judged that the user needs a break, notifying the user” [See when the system judges that user needs a break (e.g.; determine that user experienced long sedentary period, long physical activity, stressful period) then the system notifies the user (e.g.; encourage the user): “the system may encourage an extended break after a long sedentary period. Alternatively, the system may encourage a sedentary break after a long physically active or stressful period.” (¶73)], but doesn’t explicitly disclose, “a step of judging whether a user needs a break on a basis of a degree of fatigue of the user determined based on user information relating to the user,” “the user is executing predetermined work different from driving within a first mobile body which is an autonomously traveling vehicle;” “a step of, when it is judged that the user needs a break, notifying the user of a menu of service for a break that changes an environment within the first mobile body to an environment state which is different from an environment state during execution of the predetermined work and can be provided via the first mobile body, and instructing the first mobile body to provide predetermined service selected from the menu by the user to the user” “wherein, the menu of service for a break includes controls for at least one of: lighting within the first mobile body, daylighting, and a view from the first mobile body.”
	However, Chan disclose, “the user is executing predetermined work different from driving within a first mobile body which is an autonomously traveling vehicle;” [See the user (e.g.; occupant passenger who doesn’t drive the car) is within a mobile body “The occupant type may include,” “a passenger,” “A passenger refers to a rider in the vehicle who may control certain vehicle features, such as an entertainment system and a heating/air conditioning system and not others (e.g., driving controls, such as the brake pedal).” (¶41)… “The occupant data may be acquired” “implicitly, where” “implicitly refers to one or more sensors detecting and acquiring the data. The occupant data provides an indication of discomfort” “for one or more occupants.” (¶19)];
	“a step of, when it is judged that the user needs a break, notifying the user of a menu of service for a break” “can be provided via the first mobile body, and instructing the first mobile body to provide predetermined service selected from the menu by the user to the user” [See when the system determines that the user/passenger needs a break (e.g.; occupant feels discomfort and needs a service), the system notifies the user of a menu of service for a break provided via a user interface (e.g.; generated output with a selectable list of commands provided to an occupant, via input/output device 110), and then the user selects a service (e.g.; response to the output) and based on the user selection, the system controls a predetermined service such that the system provides the predetermined service based on the user selection (e.g.; the response may be structured to control a vehicle operating parameter; vehicle operation command, a modification to a generated vehicle operation command, an acceptance to a generated vehicle operation command): “receiving” “occupant data (602).” “An output based on” “the occupant data” “is generated (603).” “processing circuit 150, generates the output. The output includes, but is not limited to:” “a proposed vehicle operation command;” “a proposed vehicle operation command based on the discomfort detected; etc. One or more of the generated outputs may then be provided to an occupant of the vehicle (604).” (¶61)… “A response to the output is received (605).” “processing circuit 150 receives the response to the output. The response may be structured to control a vehicle operating parameter.” “the response” “include a vehicle operation command,” “a modification to a generated vehicle operation command, and an acceptance to a generated vehicle operation command. Processing circuit 150 may also receive an input to select to view or to generate one or more of the outputs above. This input may be received via input/output device 110.” (¶62)], but doesn’t explicitly disclose, “a step of judging whether a user needs a break on a basis of a degree of fatigue of the user determined based on user information relating to the user,” “a menu of service” “that changes an environment within the first mobile body to an environment state which is different from an environment state during execution of the predetermined work” “instructing the first mobile body to provide predetermined service selected from the menu by the user to the user” “wherein, the menu of service for a break includes controls for at least one of: lighting within the first mobile body, daylighting, and a view from the first mobile body.”
	However, Heinrich disclose, “a step of judging whether a user needs a break on a basis of a degree of fatigue of the user determined based on user information relating to the user,” [See the system detects if the passenger/user needs a break on the basis of degree/level of fatigue of the user (e.g.; level of fatigue such as level of sleepiness/drowsiness/stress) based on user information (e.g.; monitored user information such as breathing, moods, sleep patterns, activity level etc.): “The Vital Signs Camera, with its unobtrusive pulse and breathing rate capabilities, enables tracking of moods, sleep patterns, and activity levels, and can be used to help detect” “passenger drowsiness (e.g., sleepiness levels), stress, and attention levels.” (¶29)], but doesn’t explicitly disclose, “a menu of service” “that changes an environment within the first mobile body to an environment state which is different from an environment state during execution of the predetermined work” “instructing the first mobile body to provide predetermined service selected from the menu by the user to the user” “wherein, the menu of service for a break includes controls for at least one of: lighting within the first mobile body, daylighting, and a view from the first mobile body.”
	However, Bhasin disclose, “a menu of service” “that changes an environment within the first mobile body to an environment state which is different from an environment state during execution of the predetermined work” “instructing the first mobile body to provide predetermined service selected from the menu by the user to the user” [See the menu services provided to the user, where user selects an option that changes the environment state from an older environmental state to a newer environmental state, and based on the user selection, the mobile body provides a predetermined service: “The user input device may enable the selection of the first climate control mode, second climate control mode, or additional climate control modes by the user.” (¶10)… “generating conditioned air; providing the conditioned air to a first vent unit in response to selection of a first climate control mode via a user input device by a user; and providing the conditioned air to the first vent unit and a second vent unit in response to selection of a second climate control mode via the user input device by the user.” (¶17)], but doesn’t explicitly disclose, “wherein, the menu of service for a break includes controls for at least one of: lighting within the first mobile body, daylighting, and a view from the first mobile body.”
	However, Buttolo disclose, “wherein, the menu of service for a break includes controls for at least one of: lighting within the first mobile body, daylighting, and a view from the first mobile body.” [Examiner notes that claim requires controls for only one of 1. lighting within the first mobile body, 2. daylighting, or 3. a view from the first mobile body. Buttolo teaches: See the menu of services provided to the user including control for lighting within the mobile body/car (e.g.; automatically display in-depth interface for control of the lights): “a user may reach for a light switch within the vehicle cabin,” “as the user approaches the light switch, his or her mobile device may be configured to automatically display a more in-depth interface for the light switch” “enable the user to setup additional lighting features, such as tone, mood, intensity, etc.,” (¶16)… “the user may utilize their mobile device 152 to invoke interior lights of all interior lights, but at a low intensity level.” “aggregation of the user interface definition 402 may be performed by the in-vehicle components 206, such that the aggregated user interface definition 402 may be communicated to the personal device by the specific in-vehicle component 206 requesting for the user's device to display a user interface.” (¶53)… “the user may utilize the personal device to invoke interior lights of all interior lights, but at a low intensity level. After operation 620, control passes to operation 614.” (¶74)].
Chan, and combined the capability of judging if the user needs a break on the basis of fatigue of the user based on monitoring information related to the user, and capability of instructing the mobile body to provide predetermined service to the user when the system judged that the user needs a break, where the predetermined service is a service that alleviates fatigue of the user taught by Heinrich, and combined the capability of providing a menu of service that changes the environment state from an older environmental state to a newer environmental state, and based on the user selection, the mobile body provides a predetermined service taught by Bhasin, and combined the capability of providing the menu of services to the user including control for lighting within the mobile body/car (e.g.; automatically display in-depth interface for control of the lights) taught by Buttolo with the system taught by Hoyt as discussed above. A person of ordinary skill in the work support system field would have been motivated to make such combination in order to provide a comfortable working environment inside/for the autonomous mobile body [Chan: “the processing circuit, in conjunction with the occupant monitoring system, operates to relieve discomfort from the occupants of a self-driving vehicle.” (¶19)], and in order to accurately interpret the measured parameters related [Heinrich: “The memory 44 may also include user data, including weight, height, age, gender, goals, body mass index (BMI) that may be used by the microcontroller executing executable code to accurately interpret the measured parameters.” (¶50)… “help detect driver and/or passenger drowsiness (e.g., sleepiness levels), stress,” (¶29)], and in order to present the election option to the user in a manner so that the user can easily understand the operation of each climate control [Bhasin: “climate control mode may be illustrated in any suitable manner so that the user can understand the operation of each climate control.” (¶65)], and in order to allow the user to seamlessly/easily control the surrounding work environment to meet their comfort level [Buttolo: “allow vehicle occupants to seamlessly interact with their vehicle or with any other framework-enabled vehicle” (¶15)].

Claim(s) claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoyt, Heinrich, Bhasin, Buttolo, and Chan, and further in view of Craig et al. (US20150227304A1) [hereinafter Craig].
Claim 4 (amended):
	Regarding claim 4, Hoyt, Heinrich, Bhasin, Buttolo, and Chan disclose all the elements of claim 1, but Hoyt doesn’t explicitly disclose, “the menu of service for a break further includes provision of acoustic data, provision of image data, and provision of news data selectable by the user ”
	However, Chan disclose, “the menu of service for a break further includes” “provision of image data,” “selectable by the user ” [See the system provides “upon recognition, processing circuit 150 may provide one or more confirmation commands to input/output device 110.” “a graphical image may appear on a touchscreen that states “Welcome back, John. Please enter your personal identification number (PIN) to confirm your identity.”” (¶49)], but doesn’t explicitly disclose, “the menu of service for a break further includes provision of acoustic data,” “and provision of news data selectable by the user ”
	However, Craig disclose, “the menu of service for a break further includes provision of acoustic data,” “and provision of news data selectable by the user ” [See the system provides menu of service that include provision of acoustic data (e.g.; music) and provision of news data (e.g.; news) selectable by the user: “enable the listener to create his own custom radio station from various music, news, weather, and traffic feeds. The listener may create his custom radio station by adjusting the user interface settings, selecting from a variety of content categories, and thereby creating the desired variety of content.” (¶6)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the menu of service for a break including provision of image data selectable by the user taught by Chan, and combined the menu of service for a break further includes provision of acoustic data and provision of news data selectable by the user taught by Craig with the system taught by Hoyt, Heinrich, Bhasin, Buttolo, and Chan as discussed above. A person of ordinary skill in [Chan: “the processing circuit, in conjunction with the occupant monitoring system, operates to relieve discomfort from the occupants of a self-driving vehicle.” (¶19)], and in order to provide the user comfortable and personalized experience [Craig: “These learned behaviors may be used to dynamically adjust the content mix delivered by the system of the present invention. Additionally, the user may be enabled to express “likes” for any source accessible by the in-vehicle infotainment system to provide feedback and help deliver better recommendations.” (¶9)].

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 7, and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant responds
(a)	Rejections Under 35 U.S.C. §103 
	However, Bhasin fails to disclose providing a user with control of lighting within a vehicle, daylighting, and a view from the vehicle, as a service to the user which is executing predetermined work different from driving within the vehicle.
	As discussed above, Bhasin and Chan fail to disclose the above features of claim 1. Hoyt and Heinrich also fail to remedy the deficiencies of Bhasin and Chan. Therefore, Hoyt, Chan, Heinrich, and Bhasin do not expressly or inherently disclose, teach, or suggest all features of claim 1. 	For at least this reason, Applicant respectfully submits that claim 1, and claims 2-4 that depend therefrom, are patentable over Hoyt, Chan, Heinrich, and Bhasin. Amended claims 7 and 8 recite the feature similar to 
(Page(s): 5-6)

With respect to (a) above, Examiner appreciates the interpretative description given by Applicant in response. 
In response to applicant’s amendments to the claims, a new grounds of rejections in view of Buttolo et al. (US20160257198A1) [hereinafter Buttolo] has been introduced in the current office action. Combination of Hoyt, Heinrich, Bhasin, Buttolo, and Chan teach all the limitations of claims 1, 7, and 8.
Applicant’s arguments are fully considered, but for the above described reasons, they are moot; therefore, claims 1-4 and 7-8 are rejected under 35 U.S.C. 103 in view of the references as presented in the current office action.
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed in the PTO-892 Notice of Reference Cited document.
US8022831B1 - Interactive fatigue management system and method:
	System for coaching drivers under fatigue and drowsy conditions, detector on a vehicle for detecting a fatigue and drowsy condition of a driver, an interactive feedback system for automatically providing feedback to the driver based on questions directed to the driver and answers received from the driver based on the detector detecting the fatigue and the drowsy condition of the driver, a computer for determining location of the vehicle and location of a stop based on the interactive feedback system, the stop selected from at least one of an off ramp, a rest stop, a fuel stop, a food stop and a (col. 3, lines 64-67 to col. 4, lines 1-9).
	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAFAYET whose telephone number is (571)272-8239. The examiner can normally be reached M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.S./
Examiner
Art Unit 2116